Per Curiam.
It is unnecessary to inquire whether an agreement not to plead the statute of limitations is to have a restricted or an extended interpretatioh: whether it is to have the effect simply of a new promise to pay the debt within six years, or the effect, as contended here, of sustaining an action on the original promise, against the debtor’s executor, instituted thirteen years after the date of the agreement, and nine years after his testator was laid in his grave, when the evidences and circumstances of the original transaction were probably lost or forgotten. The question will be a difficult one when it will have to be met: at present, we are not compelled to decide it. To avail himself of the agreement, it was necessary for the plaintiff to state it specially in his replication. The defendant pleaded that his testator had not assumed within the six years, and the plaintiff, instead of confessing the matter of the plea and avoiding it, went directly to issue on it; and as the actual assumption within the alleged period was the point before the jury, it is not strange that he failed in his proof. As the court did not, however, rule the cause on the nature of the issue presented by the pleadings, it has been suggested that the judgment might be reversed on the actual ground of the decision, because, to have put it on the true ground, would have warned the plaintiff of his slip, and enabled him to amend his replication so as to give him the benefit of the agreement. But it is the business of the parties to *287look to the pleadings, and not of tbe court to point out defects. Besides, we are here to decide as tbe pleadings are: not as they might have been. The assignment of error, therefore, is very plainly groundless. ' Judgment affirmed.